Citation Nr: 1001663	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Entitlement to service connection for a left leg 
disability.

2.	Entitlement to an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left Achilles 
tendon.

3.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left neck.

4.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left chest.

5.	Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left radius.

6.	Entitlement to an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the low back.

7.	Entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis with maxillary sinusitis.

8.	Entitlement to a compensable evaluation for generalized 
periodontitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and P.J.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1957 to May 
1983.  He served in Vietnam and was awarded the Bronze Star 
with "V" device, Combat Action Ribbon, and Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran and P.J. testified before the undersigned Acting 
Veterans Law Judge at a June 2006 hearing conducted at the 
RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2007, at 
which time the case was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include providing him with 
necessary VA examinations.  


FINDINGS OF FACT

1.	The evidence of record does not show a left leg disorder, 
other than a shell fragment wound to the left Achilles 
tendon, related to active service, and any current left 
leg disorder is not otherwise etiologically related to 
such service, nor was it caused or aggravated by the 
Veteran's service-connected disabilities.

2.	The Veteran's residuals of a shell fragment wound to the 
left Achilles tendon is manifested no more than a 
moderately severe disability of Muscle Group XI; 5/5 
strength in Muscle Group XI; and a well-healed scar 
without any tenderness, adhesions or evidence of 
breakdown.

3.	The Veteran's residuals of a shell fragment wound to the 
left neck is manifested by a well healed scar without any 
tenderness; no loss of deep fascia or muscle substance; 
forward flexion of the cervical spine limited to 20 
degrees of motion; 5/5 strength of Muscle Group XXII; and 
it is not manifest by any moderately severe residuals to 
the affected muscle group.

4.	The Veteran's residuals of a shell fragment wound to the 
left chest is manifested by a well healed scar, without 
tenderness, adhesions or evidence of breakdown; full 
strength of the muscles of Muscle Group I; and it is not 
manifest by any moderately severe residuals to the 
affected muscle group.

5.	The Veteran's residuals of a shell fragment wound to the 
left radius is manifested by a tender scar with adhesion 
to underlying tissue, loss of strength of the muscles of 
Muscle Group VIII with multiple retained foreign bodies, 
approximating moderately severe residuals.

6.	The Veteran's residuals of a shell fragment wound to the 
low back, resulting in lumbar strain, is manifested by 
objective evidence of severe limitation of motion of the 
lumbar spine; there is no evidence of ankylosis of the 
lumbar spine or of the entire spine or incapacitating 
episodes having a total duration of at least six weeks 
during a twelve-month period.

7.	The Veteran's allergic rhinitis with maxillary sinusitis 
is manifested by no more than non-incapacitating episodes 
two times per year necessitating antibiotic treatment and 
characterized by nasal congestion, nasal mucous, itchy 
nose, watery eyes and sneezing; there is no evidence of 
incapacitating episodes due to sinusitis.

8.	The Veteran's generalized periodontitis is manifested by 
temporomandibular articulation limited to an inter-incisal 
range of 30mm; there is no loss or malunion of the 
mandible present.


CONCLUSIONS OF LAW

1.	A left leg disorder was not incurred in, or aggravated by, 
active military service, and was not proximately due to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2009).

2.	The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound to the left Achilles 
tendon have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, 
Diagnostic Code 5311 (2009).

3.	The criteria for an evaluation of 20 percent, but not 
greater, for residuals of a shell fragment wound to the 
left neck have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, 4.73, Diagnostic Code 5322, 4.118, Diagnostic Codes 
7800 and 7805 (2009).

4.	The criteria for an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left chest have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic 
Codes 5301, 5321 (2009).

5.	The criteria for an evaluation of 20 percent, but not 
greater, for residuals of a shell fragment wound to the 
left radius have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.55, 
4.56, 4.73, Diagnostic Code 5308 (2009).

6.	The criteria for an evaluation in excess of 40 percent for 
residuals of a shell fragment wound to the low back have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5293 and 5295 (2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243, General Rating Formula for 
Diseases and Injuries of the Spine (2009).

7.	The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis with maxillary sinusitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2009).

8.	The criteria for an evaluation of 20 percent, but not 
greater, for generalized periodontitis have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.3, 4.7, 4.150, Diagnostic Code 9905 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2009).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received sufficient 
notification through the RO's November 2002, September 2003, 
March 2006, February 2007, October 2007, and November 2008 
VCAA letters.  These notice letters advised the Veteran what 
information and evidence was needed to substantiate the 
claims decided herein and what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the Veteran.  He was specifically told that it 
was his responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The duty to notify the Veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 VCAA letter provided such notice.

The Board notes that the RO's September 2003, March 2006, 
February 2007, October 2007, and November 2008 letters were 
sent subsequent to the initial unfavorable agency decision.  
However, the Board finds that any timing defect with regard 
to VCAA notice was harmless error.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this regard, the notice provided to 
the Veteran by these letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a May 2009 supplemental statement of the 
case was provided to the Veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005); rev'd on other grounds, 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The duty to assist the Veteran has also been satisfied in 
this case.  The RO has obtained the Veteran's service 
treatment records, as well as his identified VA and private 
medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  
The Veteran was also afforded VA examinations in January 
2003, December 2008 and February 2009.  See 38 U.S.C.A. § 
5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2009); Wells v. 
Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These 
examinations were conducted by VA physicians who had reviewed 
the Veteran's claims file.  The reports also noted his 
pertinent medical history, as well as physical examination 
findings.  As for his service connection claim, the VA 
examiner in February 2009 included a rationale for the 
conclusion reached in the examination report.  The Board 
therefore concludes that these examinations are adequate for 
evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate).  Finally, there is 
no sign in the record that additional evidence relevant to 
the issues being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (finding that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis herein focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

I.	Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310 (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes 
that there was a recent amendment to the provisions of 38 
C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection may be made.  
This had not been VA's practice, which suggests that the 
recent change amounts to a substantive change.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which favors the Veteran.

With regards to direct service connection, service treatment 
records are absent complaints, findings or diagnoses of any 
disorder of the left leg other than a shell fragment wound, 
for which the Veteran is already service-connected.  See 
October 2003 rating decision.  Furthermore, the Board 
observes the Veteran himself denied a history of 
musculoskeletal conditions, other than back complaints in 
April 1976.  See, e.g., May 1973 and April 1976 Officer 
Physical Examinations.  Thus, there is no medical evidence 
that shows the Veteran suffered from a left leg disorder, 
other than a shell fragment wound, during service.

With respect to secondary service connection, the Veteran 
contends that his left lower extremity disorder, diagnosed as 
left hip arthritis and avascular necrosis, was proximately 
caused by his service-connected disabilities.  Alternatively, 
he argues that his disorder of the left lower extremity has 
been aggravated by his service-connected disabilities.  
However, the record does not contain competent medical 
evidence or a competent medical opinion establishing an 
etiological link between this current left lower extremity 
disorder and his service-connected disabilities.  In 
addition, there is no competent evidence of record that the 
Veteran's service-connected disabilities has caused these 
conditions to increase in severity beyond their natural 
progression.

In this regard, the Board observes the Veteran was provided a 
VA examination in February 2009.  After reviewing the entire 
claims file and physically examining the Veteran, the VA 
examiner opined that the Veteran's left lower extremity 
disorder is less likely as not caused by or a result injuries 
in service or the Veteran's service-connected disabilities.  
The report noted that the Veteran's current left leg disorder 
consisted of left hip arthritis and avascular necrosis which 
led to a left hip arthroplasty in 2007.  The VA examiner 
noted that prior to the Veteran's left hip surgery, he had 
only mild arthritis.  The VA examiner also noted that the 
leading etiology of avascular necrosis is prolonged steroid 
use, which the Veteran underwent due to his myasthenia 
gravis, and that there is a correlation shown between the 
Veteran's steroid use and his left hip symptoms increasing.  
The Board notes the Veteran has been previously denied 
service connection for myasthenia gravis in an unappealed 
rating decision.  The VA examiner indicated that the 
prolonged use of prednisone for myasthenia gravis is more 
likely than not the etiology for his left hip avascular 
necrosis.

The Board finds the February 2009 VA examination to be 
adequate in that it was based upon a complete review of the 
Veteran's claims file, physical examination of the Veteran, 
and the VA examiner provided a written rationale for the 
conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the veteran with an examination in 
a service connection claim, the examination must be 
adequate).

The Board acknowledges that the Veteran himself has claimed 
he suffers from a left leg disorder as a result of active 
service or, in the alternative, as the result of or has been 
aggravated by his service-connected disabilities.  However, 
as a layman, the Veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection on either a direct or secondary basis.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no competent medical evidence included in 
the record to support the Veteran's assertion that he suffers 
from a left leg disability that is etiologically related to 
active service, other than that for which service connection 
has already been granted, or that his service-connected 
disabilities are the proximate cause of or have aggravated 
his currently diagnosed left hip arthritis and avascular 
necrosis.  The objective evidence of record does not show 
ongoing complaints of a left leg disorder, other than that 
for which service connection has already been granted, 
following the Veteran's discharge from the service.  
Moreover, the VA examiner has opined that his current 
conditions are due to prolonged steroid treatment for his 
non-service-connected myasthenia gravis.  Accordingly, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a left leg 
disorder, and the benefit of the doubt rule does not apply.  
See 38 U.S.C.A. § 5107 (West 2002).

II.	Increased Evaluation Claims

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2009).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).    The Veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2009); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled. See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Muscle Injuries

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The type of injury associated with a slight muscle disability 
is a simple wound of muscle without debridement or infection.  
The history with regard to this sort of injury would include 
service department record of superficial wound with brief 
treatment and return to duty, healing with good functional 
results and no cardinal signs or symptoms of muscle 
disability.  Objective findings should include minimal scar, 
no evidence of fascial defect, atrophy, or impaired tonus and 
no impairment of function or metallic fragments retained in 
muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

With respect to the muscle injuries at issue in the instant 
case, the Veteran's service treatment records indicate he was 
struck by shrapnel from an exploding mine, causing injury to 
muscles of the left Achilles tendon, left neck, left chest, 
left radius and low back, each discussed below.  Records 
indicate the Veteran was treated with debridement, shrapnel 
removal, flaps, bone grafting and tendon repair.  Following 
hospital discharge after several weeks, he was placed on six 
months limited duty.  

A.	Left Achilles Tendon

The Veteran's left Achilles tendon was initially injured by 
an exploding claymore mine while he was in Vietnam in 
February 1968.  Service treatment records revealed that his 
left leg wound was debrided twice and then closed.  An April 
1968 treatment report noted physical examination findings of 
a well healed 4 centimeter laceration on the medial aspect of 
the left leg.  X-ray examination of the left leg revealed a 
poorly defined, 1 centimeter radiolucency through the 
medullary portion of the distal tibia at the junction of the 
proximal two-thirds and distal two-thirds.  The report 
concluded with a diagnosis of shrapnel wound in the left leg.

A post-service VA orthopedic examination, conducted in 
September 1983, 
noted that the Veteran suffered a through and through injury 
to the left lower limb which lacerated his tendo-Achilles and 
caused him to suffer a tibial fracture.  However, the 
September 1983 VA examination report notes these injuries had 
since healed.  Neuromuscularly, the Veteran's lower 
extremities were intact, with deep tendon reflexes of 2/4, 
symmetrically.  Physical examination revealed a prominent 
nodule over the left tendo-Achilles with a healed laceration 
without induration or cellulitis.  There was no palpable 
defect in the tendo-Achilles and the Veteran's calves 
measured equal circumferentially.

The Veteran's shell fragment wound to the left Achilles 
tendon is currently assigned a 20 percent evaluation pursuant 
to 38 C.F.R. § 4.73, Diagnostic Code 5311 (2009), pertaining 
to injuries to Muscle Group (MG) XI.  The muscles involved in 
MG XI include the posterior and lateral crural muscles, and 
muscles of the calf: triceps surae, tibialis posterior, 
peroneus longus, peroneus brevis, flexor hallucis longus, 
flexor digitorum longus, popliteus and plantaris.  The 
functions affected by these muscles include propulsion, 
plantar flexion of the foot, stabilization of the arch, 
flexion of the toes and flexion of the knee.  Muscle 
disability under this provision is evaluated as follows: 
slight (0 percent); moderate (10 percent); moderately severe 
(20 percent), and severe (30 percent).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning an evaluation in excess of 20 percent for the 
Veteran's residuals of a shell fragment wound to MG XI, left 
Achilles tendon.  While the Veteran suffered a through and 
through injury to the to the left Achilles tendon, MG XI, his 
injury does not more closely approximate a severe injury to 
MG XI.

In this regard, the Board observes the initial injury to the 
Veteran's left Achilles tendon did not result in a shattering 
bone fracture or open communicated fracture with extensive 
debridement, prolonged infection, sloughing of soft parts and 
intermuscular binding and scaring.  See 38 C.F.R. § 4.56(d).  
A January 2003 VA examination report noted that the Veteran's 
scar on his left leg was well healed, and his left ankle 
exhibited a normal range of motion.  Neurologically, he had 
absent deep tendon reflexes at the left knee and ankle.  The 
report concluded with a diagnosis of no loss of function of 
the left leg and minimal loss of function of his left 
Achilles.

A February 2009 VA examination report noted that the Veteran 
complained of pain, fatigability and weakness and exhibited 
an abnormal gait with poor propulsion.  While there was 
damage to the peroneus and soleus tendons, there was no 
evidence of bone or nerve damage, muscle herniation, loss of 
deep fascia or muscle substance.  Muscle strength of MG XI, 
and related groups, was 5/5.  There was no instability of the 
left ankle and no evidence of abnormal weight bearing.  
Finally, the Veteran did not exhibit a scar painful or tender 
to touch or adherent to the underlying tissue.  

In light of the evidence outlined above, the Board finds that 
the Veteran's residuals of a shell fragment wound to MG XI, 
left Achilles tendon, is appropriately evaluated as 20 
percent disabling.  There are no indications that the Veteran 
suffers from any palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side; and tests of strength and endurance compared 
with the sound side demonstrating positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).  

Accordingly, the Board finds the preponderance of the 
evidence weighs against a finding that the Veteran's shell 
fragment wound to his left Achilles tendon meets the criteria 
of a "severe" muscle injury.  In reaching its decision, the 
Board considered the benefit of the doubt rule.  However, 
this rule does not apply, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

B.	Left Neck

The Veteran's left neck was initially injured by an exploding 
claymore mine while he was in Vietnam in February 1968.  
Service treatment records revealed that he was found to have 
a wound to the base of the neck, which was debrided twice and 
then closed.  The report concluded with a diagnosis of 
shrapnel wound to the neck.

The Veteran's shell fragment wound to the left neck is 
currently assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).  

Under Diagnostic Code 7800, which became effective August 30, 
2002, disfigurement of the head, face, or neck is assigned a 
30 percent evaluation if there are visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or if 
there are two or three characteristics of disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (2009).  A 10 percent 
rating is warranted with one characteristic of disfigurement.

The eight characteristics of disfigurement are:  (1) A scar 
five or more inches (13 or more centimeters (cm.)) in length; 
(2) A scar at least one-quarter inch (0.6 cm.) wide at its 
widest part; (3) The surface contour of the scar is elevated 
or depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) The skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); (7) There is underlying soft tissue 
missing in an area exceeding six square inches (39 sq. cm.); 
(8) The skin is indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).  38 C.F.R. § 4.118.

In determining whether an increased evaluation is warranted 
for the Veteran's left neck injury, the Board has also 
considered the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5322, pertaining to injuries to MG XXII.  The muscles 
involved in MG XXII include the muscles of the front of the 
neck, including the trapezius I, sternocleidomastoid, the 
"hyoid" muscles, sternothyroid and digastric.  The 
functions affected by these muscles include rotary and 
forward movements of the head, respiration and deglutition.  
Muscle disability under this provision is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent), and severe (30 percent).

The Board has also considered the provisions of 38 C.F.R. 
§ 4.71a, pertaining to disabilities of the musculoskeletal 
system.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
("other" scars are to be evaluated based upon limitation of 
motion of the affected part).  According to the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), a 20 percent evaluation is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or combined 
range of motion of the cervical spine not greater than 170 
degrees.  See 38 C.F.R. § 4.71a.  Forward flexion of the 
cervical spine 15 degrees or less or favorable ankylosis of 
the cervical spine warrants a 30 percent evaluation.  Id.

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds that an 
evaluation of 20 percent, but not greater, for the Veteran's 
residuals of a shell fragment wound to MG XXII, left neck, is 
warranted under the provisions of the General Rating Formula.  
In this regard, a January 2003 VA examination report reflects 
that the Veteran had a well healed scar on his left lower 
neck and that there was no tenderness in this area.  Range of 
motion testing of the cervical spine revealed 20 degrees of 
flexion, 20 degrees of extension, 45 degrees bilateral 
flexion and 45 degrees bilateral rotation of the neck 
(cervical spine).  

A February 2009 VA examination report indicates the Veteran 
currently complains of numbness and tingling of the neck.  
There was no evidence of bone or nerve damage, muscle 
herniation, loss of deep fascia or muscle substance.  Muscle 
strength of MG XXII, and related groups, was 5/5.  

In light of the evidence outlined above, the Board finds that 
the Veteran's residuals of a shell fragment wound to MG XXII, 
left neck, warrants an evaluation of 20 percent due to 
limitation of motion.  However, a greater evaluation is not 
warranted in the instant case as there are no indications 
that the Veteran suffers from any palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  
Further, there is no indication the Veteran suffered a 
through and through or deep penetrating wound resulting in 
shattering bone fracture or open comminuted fracture with 
extensive debridement.  Id.  Finally, there is no evidence of 
flexion of the cervical spine limited to 15 degrees or less 
or ankylosis of the cervical spine.  See 38 C.F.R. § 4.71a, 
General Rating Formula.

Accordingly, the Board finds that an evaluation of 20 percent 
is warranted for residuals of a shell fragment would to the 
left neck.  However, a preponderance of the evidence weighs 
against a finding that the Veteran's shell fragment wound to 
his left neck warrants an evaluation in excess of 20 percent.

C.	Left Chest

The Veteran's left chest was initially injured by an 
exploding claymore mine while he was in Vietnam in February 
1968.  Service treatment records revealed that his chest was 
debrided twice and then closed.  A March 1963 treatment 
record indicates X-rays of the chest revealed the heart, 
lungs and mediastinum had a normal appearance.  There were 
three irregular metallic fragments located in the chest in 
the lateral projection, two of which appeared to be in the 
subcutaneous tissues and a third which may have been inner 
thoracic.  The report concluded with a diagnosis of shrapnel 
wound in the chest.

The Veteran's shell fragment wound to the left chest is 
currently assigned a 10 percent evaluation pursuant to 
38 C.F.R. § 4.73, Diagnostic Codes 5399-5321 (2009).  When an 
unlisted condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
body part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (2009).  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2009).  

Diagnostic Codes 5321 is used in rating injuries to MG XXI.  
The muscles involved in MG XXI include the muscles of 
respiration: thoracic muscle group.  Muscle disability under 
this provision for the non-dominant group is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent), and severe (30 percent).  

In determining whether an increased evaluation is warranted 
for the Veteran's shell fragment wound to the left chest, the 
Board has also considered the provisions of 38 C.F.R. § 4.73, 
Diagnostic Code 5301, pertaining to injuries to MG I.  The 
muscles involved in MG I include the trapezius, levator 
scapulae and serratus mangnus.  These muscles relate to the 
functions of upward rotation of the scapula, and elevation of 
the arm above shoulder level.  Muscle disability under this 
provision is evaluated for the minor arm as follows: slight 
(0 percent); moderate (10 percent); moderately severe (20 
percent), and severe (30 percent).

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds no basis for 
assigning an evaluation in excess of 10 percent for the 
Veteran's residuals of a shell fragment wound to the left 
chest.  Initially, the Board observes there is no injury to 
MG I.  See February 2009 VA examination report.  In this 
regard, a January 2003 VA examination report reflects the 
Veteran exhibited minimal loss of function of the left arm 
with x-ray evidence of three metal fragments in the posterior 
chest wall.  A February 2009 VA examination report indicates 
the Veteran currently does not complain of pain, 
fatigability, weakness or any other symptom related to damage 
to MG I.  Furthermore, there was no evidence of bone or nerve 
damage, muscle herniation, loss of deep fascia or muscle 
substance, and muscle strength of MG I, and related groups, 
was 5/5.  Finally, the Veteran did not exhibit a scar painful 
or tender to touch or adherent to the underlying tissue.  

In light of the evidence outlined above, the Board finds that 
the Veteran's residuals of a shell fragment wound to left 
chest is appropriately evaluated as 10 percent disabling.  
The Veteran's service treatment records reflect that his 
wound to his left chest was not a through and through or deep 
penetrating wound with debridement, prolonged infection, 
sloughing of soft parts, and intermuscular scarring.  
Although the Veteran's wound was debrided, there are no 
apparent residuals and he did not have any prolonged 
infection thereafter.  Further, there are no indications that 
the Veteran suffers from any palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  
Finally, while there is evidence of retained foreign body, 
there is no intermuscular trauma or explosive effect of the 
missile.  

Accordingly, the Board finds the preponderance of the 
evidence weighs against a finding that the Veteran's shell 
fragment wound to his left chest meets the criteria of a 
"moderately severe" muscle injury.  In reaching its 
decision, the Board considered the benefit of the doubt rule.  
However, this rule does not apply, and the Veteran's claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.	Left Radius

The Veteran's left radius was initially injured by an 
exploding claymore mine while he was in Vietnam in February 
1968.  Service treatment records revealed that his wound was 
debrided twice.  A Steinman pin fixation of a left radial 
fracture was performed, and the wound was later closed 
pursuant to a split thickness skin graft which was applied to 
the wound of the left forearm.  A March1968 treatment report 
noted physical examination findings of a well healed skin 
graft on the radiovolar aspect of the left forearm with a 
Steinman pin protruding through the skin.  Two X-rays 
revealed an incompletely healed comminuted fracture through 
the distal third of the left radius with good position and 
alignment of the major fragments.  A metallic pin was noted 
through the distal radius and ulna for fixation of the distal 
radial fragment.  The report concluded with a diagnosis of 
comminuted fracture of the left radius and shrapnel wounds.

A post-service VA orthopedic examination, conducted in 
September 1983, 
noted that the Veteran suffered a shrapnel injury to his left 
wrist and had some discomfort after prolonged exercise or 
activity but denied any gross weakness.  Examination of the 
left forearm showed a defect of the volar radial aspect of 
the distal one-fourth of the radius with overall acceptable 
alignment and full pronation and supination.  There was a 
slight loss of muscle strength with regards to extensor carpi 
radialis function on the left side.  X-rays revealed an old 
healed fracture involving the distal radial metaphyseal area 
with slight malalignment with overall preservation of length.

The Veteran's fracture of the left radius, shell fragment 
wound with retained foreign bodies, is currently evaluated as 
10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5212, pertaining to impairment of the radius.  
Under Diagnostic Code 5212, a 10 percent evaluation is 
warranted where here is malunion of the radius with bad 
alignment.  A 20 percent evaluation is warranted where there 
is nonunion in the upper half of the radius or where there is 
nonunion in the lower half with false movement without loss 
of bone substance or deformity.  A maximum 30 percent 
evaluation is warranted where there is nonunion of the lower 
half of the radius with false movement and loss of bone 
substance (1 inch or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5212 (2009).  

Also potentially applicable to the Veteran's claim is 
Diagnostic Code 5308, pertaining to MG VIII.  The muscles 
involved in MG VIII include the extensors of the carpus, 
fingers and thumb and the supinator.  The functions affected 
by these muscles include extension of the wrist, fingers and 
thumb and abduction of the thumb.  Muscle disability under 
this provision for the non-dominant group is evaluated as 
follows: slight (0 percent); moderate (10 percent); 
moderately severe (20 percent), and severe (20 percent)

In considering all the evidence under the laws and 
regulations as set forth above, the Board finds an evaluation 
of 20 percent is warranted for the Veteran's residuals of a 
shell fragment wound to MG VIII with a fracture to the left 
radius.  In this regard, a January 2003 VA examination report 
reflects the Veteran exhibited minimal loss of function of 
the left wrist with a nontender scar.  A February 2009 VA 
examination report indicates the Veteran currently complains 
of pain, fatigability, and weakness of the left wrist.  
Furthermore, the February 2009 VA examination report reflects 
the injury to the left radius was a through and through 
injury, with damage to the carpal extensors and supinator 
muscle, with tissue loss and strength of 4/5.  Finally, the 
Veteran did exhibit separate entry and exit scars on the left 
forearm that were adherent to the underlying tissue.  

In light of the evidence outlined above, the Board finds that 
the Veteran's residuals of a shell fragment wound to MG VIII, 
left radius, warrants an evaluation of 20 percent, but not 
greater, for a "moderately severe" injury to MG VIII.  The 
Board observes a 20 percent evaluation is the maximum 
schedular evaluation for injuries to MG VIII on the non-
dominant side.  Finally, as there is no evidence of loss of 
bone substance of the left radius, an evaluation in excess of 
20 percent is not warranted under Diagnostic Code 5212.

Low Back

The Veteran's lower spine disorder is rated under Diagnostic 
Code 5295 for lumbosacral strain.  However, the Board 
observes that the record includes X-ray evidence of 
degenerative changes of the lumbosacral spine.  Therefore, 
regulations relating to intervertebral disc syndrome are 
potentially applicable to the Veteran's claim.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

Initially, the Board observes that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
during the pendency of this appeal.  The amendment affected 
general diseases of the spine and became effective September 
26, 2003.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Because 
these changes took effect during the pendency of the 
Veteran's appeal, both the former and revised criteria will 
be considered in evaluating the Veteran's service-connected 
low back disability.  However, application of the new 
criteria prior to the effective date of the amended 
regulation is not allowed.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); Green v. Brown, 10 Vet. App. 111, 116- 
119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  A maximum evaluation of 40 
percent was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.

Intervertebral disc syndrome (either preoperatively or 
postoperatively), rated under Diagnostic Code 5293, is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The criteria contained in Diagnostic Code 5293 
provides for a 40 percent evaluation for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  A 60 percent 
evaluation is assigned when there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id. Note (2).  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(3).

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2009).  The 
Formula provides the following ratings, in relevant part:

A 40 percent rating is assigned for forward flexion of the 
thoracolumbar spine limited to 30 degrees.  Id.  There are 
higher ratings available under the General Formula; however, 
they require proof of ankylosis, which is not present in the 
instant case. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2009).

Having considered the evidence of record under both the 
former and new rating criteria, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 40 
percent for his lumbar spine disorder at any point during the 
appeal period.  In this regard, the Board notes that the 
Veteran's lumbar strain is manifested subjective complaints 
of pain, difficulty standing and sitting, fatigability and 
decreased range of motion.  In addition, there is objective 
evidence of painful motion, tenderness and severe limitation 
of motion of the thoracolumbar spine.  There is no evidence, 
however, of ankylosis of the thoracolumbar spine or the 
entire spine, nor is there evidence of incapacitating 
episodes having a total duration of at least six weeks during 
a twelve-month period.

With regards to limitation of motion, the Board observes 
that, at 40 percent disabling, the Veteran is in receipt of 
the maximum evaluation allowable under both the new and old 
criteria.  As such, a further discussion of limitation of 
motion is not necessary.

The Board has considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
under 38 C.F.R. § 4.71 Diagnostic Codes 5293-5243 (2003 and 
2009), pertaining to intervertebral disc syndrome.  However, 
there is no evidence of incapacitating episodes having a 
total duration of at least six weeks during a twelve month 
period.  As such, an evaluation greater than 40 percent is 
not warranted under the rating criteria for intervertebral 
disc syndrome.

The Board has also considered whether the evidence of record 
demonstrates entitlement to a rating in excess of 40 percent 
at any point during the appeal period, pursuant to other 
potentially applicable Diagnostic Codes under both the former 
and current criteria.  However, the Board finds that it does 
not. In this regard, the Board observes that there is no 
competent medical evidence of ankylosis of the thoracolumbar 
spine or of the entire spine.  Thus, a higher evaluation is 
not warranted under the General Rating Formula or under 
former Diagnostic Code 5289.  As a preponderance of the 
evidence is against a higher evaluation, the benefit of the 
doubt rule does not apply, and the claim for an increased 
evaluation for residuals of a shell fragment wound to the low 
back must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Allergic Rhinitis

The Veteran's service-connected allergic rhinitis with 
chronic maxillary sinusitis has been assigned a 10 percent 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (2009). Under Diagnostic Code 6513, 
sinusitis resulting in one or two incapacitating episodes per 
year requiring prolonged (lasing four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain and purulent discharge or crusting warrants a 10 percent 
evaluation.  Id.

A 30 percent evaluation is warranted when there is competent 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.

A maximum 50 percent evaluation is warranted when there is 
competent evidence of radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.

An incapacitating episode of sinusitis is defined as one that 
requires bed rest and treatment by a physician.  Id., Note.

After reviewing the evidence of record in light of the 
diagnostic criteria outlined above, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
Veteran's service-connected allergic rhinitis.  In this 
regard, the Board observes the Veteran's sinusitis is 
manifested by occasional periods of non-incapacitating 
episodes, for which he takes antibiotics as needed.  There is 
not, however, any evidence of record to suggest the Veteran 
suffers from incapacitating episodes of sinusitis.

In this regard, a January 2003 VA examination report reflects 
the Veteran suffers from chronic sinusitis, though rhinitis 
was not exhibited at the time.  The February 2009 VA 
examination report reflects the Veteran has no history of 
incapacitating episodes, suffering from two non-
incapacitating episodes a year, each lasting up to two weeks.  
Symptoms include nasal congestion, excess nasal mucous, itchy 
nose, watery eyes and sneezing.

The Board observes that the evidence of record, as discussed 
above, does not indicate the Veteran's sinusitis warrants an 
evaluation in excess of 10 percent at any point during the 
appeal period.  In this regard, there is no competent 
evidence of incapacitating episodes due to sinusitis.  
Further, the Veteran has reported non-incapacitating episodes 
approximately two times per year.  The Board notes a 30 
percent evaluation requires three or more incapacitating 
episodes or more than six non-incapacitating episodes per 
year.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 10 percent for allergic rhinitis with chronic maxillary 
sinusitis.  In reaching its decision, the Board considered 
the benefit of the doubt rule.  However, this rule does not 
apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Generalized Periodontitis

The Veteran's service-connected generalized periodontitis is 
currently evaluated as noncompensable pursuant to 38 C.F.R. 
§ 4.150, Diagnostic Code 9912 (2009).  Under Diagnostic Code 
9912, a noncompensable evaluation is warranted where there is 
loss of less than half of the hard palate that is replaceable 
by prosthesis.  Id.  A maximum 20 percent evaluation is 
warranted where there is loss of less than half of the hard 
palate that is not replaceable by prosthesis.  Id.

Also applicable to the Veteran's appeal is Diagnostic Code 
9905, for limited motion of temporomandibular articulation.  
Under Diagnostic Code 9905, inter-incisal range limited to 
10mm warrants a 40 percent evaluation.  Id.  30 percent, 20 
percent and 10 percent evaluations are warranted where inter-
incisal range is limited to 20mm, 30mm and 40mm, 
respectively.  Id.  Where lateral excursion is limited to 
4mm, a 10 percent evaluation is warranted.  Id.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  Id. at Note.

In reviewing the evidence of record, the Board finds that an 
evaluation of 20 percent, but not greater, is warranted for 
the Veteran's service-connected dental disorder.  In this 
regard, a February 2009 VA examination report indicates the 
Veteran suffered traumatic damage to the left 
temporomandibular joint (TMJ) and articular disc.  While 
there is no loss of the bone of the hard palate, 
temporomandibular articulation is limited to a range of 0mm 
to 30mm.  As noted above, pursuant to Diagnostic Code 9905, 
inter-incisal motion limited to 30mm warrants a 20 percent 
evaluation.  

The Board has considered whether an evaluation in excess of 
20 percent is warranted pursuant to other potentially 
applicable Diagnostic Codes.  However, as there is no 
complete loss of the mandible, severe malunion of the 
mandible, loss of the ramus or hard palate, the Board finds 
that the preponderance of the evidence is against the 
assignment of an evaluation in excess of 20 percent for the 
Veteran's dental disorder.

Final Considerations

The Board acknowledges the Veteran's contentions that his 
service-connected disabilities warrant an evaluation greater 
than those assigned herein.  However, in determining the 
actual degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. Part 4 with respect to determining the 
severity of his service-connected disabilities.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2009).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a left leg disorder is denied.

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound to the left Achilles tendon is denied.

An evaluation of 20 percent, but not greater, for residuals 
of a shell fragment wound to the left neck is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for residuals of a 
shell fragment wound to the left chest is denied.

An evaluation of 20 percent, but not greater, for residuals 
of a shell fragment wound to the left radius is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An evaluation in excess of 10 percent for allergic rhinitis 
with chronic maxillary sinusitis is denied.

An evaluation of 20 percent, but not greater, for generalized 
periodontitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


